Citation Nr: 0802182	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-29 999	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to July 
1956.

By decisions entered in May and December 2003, the RO 
determined, in pertinent part, that the veteran was not 
entitled to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status.  The 
veteran appealed to the Board of Veterans' Appeals (Board), 
and the Board denied the appeal by a decision entered in 
October 2005.

The veteran appealed the Board's October 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2007, the parties to the appeal filed a joint 
motion asking the Court to remand the case to the Board.  The 
Court granted the motion later that same month.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

On September 25, 2007, while the readjudication of the 
veteran's appeal was pending, the Board received information 
from the RO indicating that he had died in March 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to take further action on the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on September 25, 2007, while the 
readjudication of the veteran's appeal was pending, the Board 
received information from the RO indicating that he had died 
in March 2007.  A death certificate of record confirms that 
fact.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


